430 F.2d 957
SUBSCRIPTION TELEVISION, INC. and Subscription Television ofCalifornia, Inc., Petitioners,v.UNITED STATES DISTRICT COURT FOR the CENTRAL DISTRICT OFCALIFORNIA, and The Honorable Manuel L. Real, United StatesDistrict Judge for the Central District of California,Respondents, SOUTHERN CALIFORNIA THEATRE OWNERS ASSOCIATIONet al., Real Parties in Interest.
No. 25626.
United States Court of Appeals, Ninth Circuit.
June 29, 1970.

Max L. Gellam (argued), John R. Light, of Latham & Watkins of Los Angeles, Cal., for appellants.
William M. Byrne, Jr., U.S. Atty., Manuel L. Real, USDJ, Los Angeles, Cal., for appellees.
Allan Albala (argued) and Harry G. Swerdlow (argued), of Swerdlow, Glickbarg & Shimer, Beverly Hills, Cal., for real parties in interest.
Before BROWNING, HUFSTEDLER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Petitioner asks review of a discovery order.  There is no showing of irreparable injury.  Cf. Hartley Pen Co. v. United States District Court, 287 F.2d 324 (9th Cir. 1961).


2
Petition denied.